DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. The Applicant appears to challenge the assertion that PPG sensors are known to monitor and determine the volumetric blood flow. Additionally, the Applicant argues that the PPG of Newberry fails to show using the PPG sensor to determine volumetric blood flow rate through the AV fistula. This is not convincing. The Ku reference discloses a system which includes multiple sensors including an acoustic receiver and a physiological signal sensor which is disclosed to be a PPG sensor. Ku discloses using this device to provide a degree of fistula stenosis according to the physiological signals of the user and the sound signal (para 0006). Therefore, Ku does disclose a device that includes the same components as the claimed invention and provides the same outcome. However, Ku remains silent on determining the volumetric blood flow rate and using a wearable patch having a patch substrate. The Examiner has relied on the reference of Newberry to show that it is known to use a PPG to measure time-dependent volumetric blood in blood vessels and the effects of heartbeat on the volume of arterial blood flow (e.g. para 0105).
Additional references to provide evidence of this knowledge are the Non-Patent Literature titled “A Novel Classification Technique of Arteriovenous Fistula Stenosis Evaluation Using Bilateral PPG Analysis” granted to Du et al., and “Bilateral photoplethysmography for ‑order decision‑making quantizer” to Wu et al. These references show that it is known to use PPG to monitor the blood volume non-invasively of a patient. Therefore, the rejection of claim 1 and its depending claims are maintained.

Allowable Subject Matter
Claims 2 and 24 are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20150366530 granted to Ku (previously recited) in view of 20170014572 granted to Newberry et al. (hereinafter “Newberry” - previously recited).
Regarding claim 1, Ku discloses a method for assessing blood flow through an AV fistula (e.g. abstract, para 0006), using a wearable patch for sensing information relating to subcutaneous processes in a patient (e.g. para 0006), the method comprising: providing the wearable patch, the wearable patch including: a patch configured to attach to a body part of a plurality of sensory modalities (e.g. fig. 6 and para 0025 “PPG signal”); a signal converter configured to receive the electrical signals from the PPG sensor assembly and to convert the electrical 
Ku discloses a device and method which provides the degree of fistula stenosis according to the physiological signal of the user and the sound signal. Ku uses the PPG or ECG signal to monitor the AV fistula during the systolic phase and a diastolic phase of a cardiac cycle (also see para 0033). However, Ku fails to explicitly disclose using the PPG sensor from the PPG sensor assembly to determine volumetric blood flow rate; and the wearable patch having a patch substrate. 
Newberry teaches a biosensor patch having a PPG sensor that is used to measure time-dependent volumetric properties of blood in blood vessel due to the cardiac cycle. For example, the heartbeat affects volume of arterial blood flow and the concentration of absorption levels being measured in the arterial blood flow. This shows that PPG sensors are known to monitor and determine the volumetric blood flow (e.g. para 0105). Additionally, Newberry teaches that it is known to provide an adhesive backing to attach the device and PPG sensor to the skin of a patient (e.g. para 0065). This allows the device to be attached to the skin of the patient without having the user hold the device, and to further use the PPG to extract blood volume information which is used to determine changes in the blood flow of the patient (e.g. para 0105). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ku with the teachings of Newberry to provide volumetric flow rate of the blood from a PPG sensor and device that is worn on the user’s skin via a patch in order to provide the predictable result of allowing the device to be attached to the skin of the patient without having the user hold the device, and to further use the extracted blood volume information in determining various physiological parameters of the user. 

Regarding claim 4, modified Ku renders the method of claim 1 obvious as recited hereinabove, Ku teaches where the communication interface includes a wireless transmitter which communicates using either a near field communication protocol or the BluetoothTM Low Energy (BLE) protocol to communicate the sensor data signals to a local hub (e.g. para 0034 “Bluetooth”, para 0036 “the processing circuit 430 provides a result regarding the degree of fistula stenosis to a remote device via the BT module 440 and antenna 450.”).  

Regarding claim 5, modified Ku renders the method of claim 1 obvious as recited hereinabove, Ku teaches where the communications interface includes a wireless transmitter which communicates using either a cellular communications system or a WiFi system to communicate the sensor data signals over a data network (e.g. para 0036, discussing antenna).  

Regarding claim 6, modified Ku renders the method of claim 1 obvious as recited hereinabove, Newberry teaches where the PPG sensor assembly, signal converter, or communications interface operate using a power source on the wearable patch (e.g. para 0039, battery), and the wearable patch is configured to operate in a shelf mode for reduced power operation of the PPG sensor assembly, signal converter, or communications interface (e.g. para 0044 “rest mode” to “help lower power consumption”).  

Regarding claim 7, modified Ku renders the method of claim 6 obvious as recited hereinabove, Ku teaches, Newberry teaches further comprising a shelf mode wakeup switch configured to maintain the wearable patch in the shelf mode until the shelf mode wakeup 

Regarding claim 23, modified Ku renders the method of claim 1 obvious as recited hereinabove, wherein the sensor data processing system uses the sensor data signals to manage a dialysis dose of the patient (e.g. para 0004).  



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1, 4-7 and 23 above, and further in view of U.S. Patent Publication Number US20110313261A1 granted to Bourget et al. (hereinafter “Bourget” - previously recited). 
Regarding claim 9, modified Ku renders the method of claim 7 obvious as recited hereinabove, Newberry here the shelf mode wakeup switch is configured to switch states when the wearable patch is being deployed for attachment to the patient (e.g. para 0044 “When the activity monitoring circuit 114 detects a higher activity level exceeding another predetermined threshold for a predetermined time period, the IDDB system 100 signals one or more modules to exit rest mode and resume normal functions.”; it is noted that the claim does not require the wearable patch to exit the shelf mode upon removal from the shelf, but that it exits the shelf but fails to explicitly disclose switching states to trigger an exit of the shelf mode by removal of product packaging. However, Bourget teaches the shelf mode wakeup sensor is configured to switch states to trigger an exit of the shelf mode by removal of product packaging when the wearable patch is being deployed for attachment to the patient (e.g. Fig. 4, para 0086). This would allow the device to utilize a wakeup switch that changes state triggered by deployment of the wearable device in order to preserve battery life during manufacturing and shipping (e.g. Para. 0086). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Ku with the teachings of Bourget to provide a wake-up switch to allow the device to remain in low-power mode during manufacturing/shipping to provide the predictable result of preserving/lowering battery consumption during manufacturing and shipping.

Regarding claim 10, modified Ku as further modified by Bourget renders the method of claim 9 obvious as recited hereinabove, Bourget further teaches where the wearable patch includes an applicator component configured to generate a magnetic field, and the shelf mode wakeup switch is a magnetic switch maintained in a first state corresponding to the shelf mode when in proximity to the applicator component sufficient to detect the magnetic field, where the magnetic switch is triggered to exit the shelf mode by separation of the wearable patch from the applicator component during deployment of the wearable patch for attachment to the patient so that the magnetic switch is not in sufficient proximity to the magnetic field to detect the magnetic field (e.g. para 0047 and 0086 “a layer with a magnet is attached to an adhesive .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1, 4-7 and 23 above, and further in view of U.S. Patent Publication Number 2015/0018643 granted to Cole et al. (Hereinafter “Cole” - previously recited).
Regarding claim 12, modified Ku as further modified by Bourget renders the method of claim 9 obvious as recited hereinabove. However, even though Bourget discloses having a shelf-mode, low power consumption which is activated by removing the backing layer, it fails to explicitly disclose where the shelf mode wakeup switch is an optical sensor precluded from sensing light by the product packaging. Cole teaches that it is known to use an optical sensor which maintains the wearable patch in the shelf mode when precluded from sensing light and to exit the shelf mode and permit power to the wearable patch when able to sense light when separated from the product packaging (e.g. Para. 0087 “user 500 exposes sensor control device 102 to ambient light, or a light bulb, LED, or other light source, in order to initiate optical sensor 308 (e.g., an optically activatable switch) contained within sensor control device 102”). This would provide the ability to activate the device without removing the backing which would allow the device to be activated before applying the device to the body of a user, e.g. during unpacking of the applicator assembly (e.g. para 0010). Therefore, it would have been obvious to .

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1, 4-7 and 23 above, and further in view of in view of U.S. Patent Publication Number 20080108930 granted to Weitzel - previously recited.
Regarding claim 16, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose wherein the PPG sensor assembly includes a strain gauge, further comprising a step of using the strain gauge to non- invasively determine a strength of a pressure wave through the AV fistula.  However, Weitzel teaches using the strain gauge to determine a strength of a pressure wave through the fistula (e.g. Para. 0096). This would provide the ability to monitor the pressure measurements associated with the blood treatment of the blood vessel (e.g. para 0011). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Weitzel to provide a shelf-mode which enables the device to further reduce power consumption during shipping, and to enable the system to be activated before applying the device to the body of a user, for example, during unpacking of the applicator assembly.

Regarding claim 22, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly wherein the sensor data system uses the sensor data signals to manage a patient's fluid status. Weitzel teaches that it is known to use the sensor data system uses the sensor data signals to manage the fluid status of the patient (e.g. Para. 0036). this would allow the physician to monitor or measure the stenosis and blood flow rate in a vessel (e.g. para 0036) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Newberry with the teachings of Weitzel to provide the predictable result of monitoring the fluid delivered to the patient provide the predictable result of controlling the fluid delivered to the patient. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1, 4-7 and 23 above, and further in view of US Patent Publication Number 20040249293 granted to Sander et al. (hereinafter “Sandler” - previously recited).
Regarding claim 17, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose having an acoustic sensor, further comprising a step of using the acoustic sensor to monitor for bruit in the AV fistula and signaling an alarm if a pitch of the bruit exceeds a threshold value.  However, Sander teaches that it is known to use an acoustic sensor (e.g. para 0011 “acoustic detection”), further comprising a step of using the acoustic sensor to monitor for bruit in the fistula and signaling an alarm if a pitch of the bruit exceeds a threshold value (e.g. para 0046). This would provide the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude (e.g. para 0090). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify 

Regarding claim 18, modified Ku renders the method of claim 1 obvious as recited hereinabove, but fails to explicitly disclose having an acoustic sensor providing an output signal, using the output signal to calculate a break frequency wherein a high break frequency is correlated with narrow vessel.  Sandler teaches that it is known to use an acoustic sensor (e.g. para 0011 “acoustic detection”), having an acoustic sensor providing an output signal, using the output signal to calculate a break frequency wherein a high break frequency is correlated with narrow vessel (e.g. para 0044-0046). This would provide the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude (e.g. para 0090). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Ku with the teachings of Sandler to use an acoustic sensor to provide acoustic data from the artery which would provide the predictable result of allowing the physician to monitor the vascular structure/blood vessels patency by monitoring the acoustic amplitude. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ku as applied to claims 1, 4-7 and 23 above, and further in view of U.S. Patent Publication Number 2009/0131767 granted to Arne et al. (hereinafter “Arne” - previously recited).
Regarding claim 21, modified Ku renders the method of claim 1 obvious as recited hereinabove, Newberry teaches where the PPG sensor assembly includes, further comprising the step of non-invasively measuring a temperature value from each of the temperature sensors (e.g. para 0035 “the biosensor system may include a temperature sensor 112 having an array of sensors (e.g., 16×16 pixels) positioned facing or adjacent to the skin of the patient to measure temperature”). But fails to explicitly state having two spaced-apart temperature sensors and determining a differential measurement of skin temperature by subtracting the measured temperature value from a first temperature sensor of the two spaced-apart temperature sensors from the measured a differential temperature value from a second temperature sensor of the two spaced-apart temperature sensors
Arne teaches two temperature sensors further comprising the step of measuring a temperature value from each of the two spaced-apart temperature sensors and determining a differential measurement of skin temperature by subtracting the measured temperature value from one temperature sensor from the measured a differential temperature value from another temperature sensor (e.g. Para. 0068 “a temperature difference observed between the two sensors used as indicator of infection at the access point, for example of infection developing from a mis-handled dialysis device or catheter.”; please note that the examiner understands the distance between the sensors to be the “spaced-apart temperature sensors” as claimed. The examiner concedes that Arne’s teaches using the device as an implantable device which is invasive in nature. However, the examiner is relying on Arne’s teaching only to capture the benefits of using multiple temperature sensors and using the difference observed between the sensors to determine infection indications). It would have been obvious to one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792